DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in view of the amendments made to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-18, 22-24, and 28  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr Jr. (20100030149) in view Mao et al. (20090076584) and further in view of Mullen (20080097199).  Carr, Jr. teaches of system and method for deploying tissue markers into target tissue regions using a delivery device or system where the delivery device includes a sheath shown as tube or cannula in which the tissue marker may be positioned within the sheath in a delivery configuration and the delivery device includes an actuator for controllably propelling the tissue marker from the sheath into the tissue [0063].  Figure 7 shows the tissue marker delivery system with sheath 703 loaded with tissue marker 701 in a delivery configuration and a delivery actuator shown as pusher element 705 positioned to push the marker though the sheath and into the tissue and implant the tissue marker into tissue [0064].  Carr, Jr. teaches of the operator pushing the pusher element so that the .  
Carr does not teach of retracting shaft relative to a pusher member for deploying the entire marker.  In a similar field of endeavor Mao et al. teach of a catheter for delivering a prosthesis to a target treatment site that includes a catheter body 22 comprising sheath 25 or shaft slidably disposed over an inner shaft 27 or shaft with lumen [0053] adjacent one or more markers 82 [0067] and pusher tube 86 that extends longitudinally within the outer sheath or within the lumen of the shaft through most of the length of the catheter body [0068, 0069].  Mao et al. teach of the markers being mounted to guidewire tube 34 and located at regular intervals along the length of the tube [0067].  Mao et al. furthermore teach in another embodiment the outer sheath 302 or shaft is retracted so that the marker 316 is proximal to lesion where during retraction of outer sheath 302 or shaft with lumen, the pusher 304 located within the lumen of the shaft, remains stationary and the motion of the outer sheath with respect to the pusher member is controlled by actuators on handle 38 [0084, fig. 5B].  Mao et al. therefore teach of a stent delivery catheter 600 positioned through a lesion to be treated and stent stop/radiopaque marker 608 at lesion with outer sheath 602 or shaft disposed over the stent/marker and tube 622 with retraction/advancement movement of the sheath relative to the pusher or moving tube with movement of the inner shaft 626 and outer sheath 602 or movement of the shaft while the moving tube 622 or pusher member remains stationary until marker 608 is proximal to lesion or delivered to lesion [0095, 0096] and delivery of selected stent to from the catheter [0097].  It would 
Carr reference obviously teaches of the electrical components needed to modulate signals [0043] but does not explicitly teach of a probe with antennas.  Mao et al. teach of the detection of the markers or visualization of the position of the sheath and positioning of the stent segments using fluoroscopy or other imaging modality [0057, 0067, 0083] but do not explicitly teach of the probe with antennas.  In a similar field of endeavor Mullen teaches of tissue marking devices that includes a probe 16 with antenna for transmitting and receiving electromagnetic signals to detect the markers 10 implanted within the tissue region when the probe is placed adjacent to the tissue region [0042].  Mullen also teaches of the probe being configured to determine a distance from a distal tip of the probe to the marker [0042].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Mullen to modify Carr Jr. and Mao et al. to provide a more accurate, optimized and efficient marker detection system or more improved metal detection signals that meets the requirements of being small size, tissue stability, patient comfort, and biocompatibility [0040, Mullen].  
Claims 19 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr Jr. in view of Mao et al. in view of Mullen and further in view of Sparks et al. (20020103459).  The previous references do not teach of imposing a phase shift.  In a related field of endeavor Sparks et al. teach of a catheter probe system that includes a marker band for visualization [0081] that measures phase shifts in the acoustic signals that are reflected off tissue [0130].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Sparks et al. to modify the previous references to ensure more effective navigation and identification of relevant tissue structures with respect to establishing an orientation ([0130], Sparks).  
Claims 20 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr Jr. in view of Mao et al. in view of Mullen and further in view of Lagae et al. (20080252293).  The previous references do not teach of ultrawide band radar.  In a similar field of endeavor Lagae et al. teach of a detection system and method that transmits ultrawide band radar signals for identifying echo pulses [0017, 0043, 0044, 0053, 0054].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Lagae et al. to modify the previous references to more effectively identify and distinguish tissue structures and allowing probing of internal parts of the human body with increased signal to noise ratio [0041, Lagae].  
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr Jr. in view of Mao et al. in view of Mullen and further in view of Stevenson (20090163980).  The previous references do not teach of diodes and FET transistors.  In a related field of endeavor Stevenson teaches of active implantable device that includes diodes and field effect transistors FETs [0035, 0104, 0105].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Stevenson to modify the previous references to effectively protect patient and/or device form undesirable signals [0035 Stevenson].    
Claims 29 and 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr Jr. (20100030149) in view of Mao et al. in view of Mullen (20080097199) and further in view of Lagae et al.  Carr, Jr. teaches of system and method for deploying tissue markers into target tissue regions using a delivery device or system where the delivery device includes a sheath shown as tube or cannula in which the tissue marker may be positioned within the sheath in a delivery configuration and the delivery device includes an actuator for controllably propelling the tissue marker from the sheath into the tissue [0063].  Figure 7 shows the tissue marker delivery system with sheath 703 loaded with tissue marker 701 in a delivery configuration and a delivery actuator shown as pusher element 705 positioned to push the marker though the sheath and into the tissue and implant the tissue marker into .  
Carr does not teach of retracting shaft relative to a pusher member for deploying the entire marker.  In a similar field of endeavor Mao et al. teach of a catheter for delivering a prosthesis to a target treatment site that includes a catheter body 22 comprising sheath 25 or shaft slidably disposed over an inner shaft 27 or shaft with lumen [0053] adjacent one or more markers 82 [0067] and pusher tube 86 that extends longitudinally within the outer sheath or within the lumen of the shaft through most of the length of the catheter body [0068, 0069].  Mao et al. teach of the markers being mounted to guidewire tube 34 and located at regular intervals along the length of the tube [0067].  Mao et al. furthermore teach in another embodiment the outer sheath 302 or shaft is retracted so that the marker 316 is proximal to lesion where during retraction of outer sheath 302 or shaft with lumen, the pusher 304 located within the lumen of the shaft, remains stationary and the motion of the outer sheath with respect to the pusher member is controlled by actuators on handle 38 [0084, fig. 5B].  Mao et al. therefore teach of a stent delivery catheter 600 positioned through a lesion to be treated and stent stop/radiopaque marker 608 at lesion with outer sheath 602 or shaft disposed over the stent/marker and tube 622 with retraction/advancement movement of the sheath relative to the pusher or moving tube with movement of the inner shaft 626 and outer sheath 602 or movement of the shaft while the moving tube 622 or pusher member remains stationary until marker 608 is proximal to lesion or 
Carr reference obviously teaches of the electrical components needed to modulate signals [0043] but does not explicitly teach of a probe with antennas. Mao et al. teach of the detection of the markers or visualization of the position of the sheath and positioning of the stent segments using fluoroscopy or other imaging modality [0057, 0067, 0083] but do not explicitly teach of the probe with antennas.   In a similar field of endeavor Mullen teaches of tissue marking devices that includes a probe 16 with antenna for transmitting and receiving electromagnetic signals to detect the markers 10 implanted within the tissue region when the probe is placed adjacent to the tissue region [0042].  Mullen also teaches of the probe being configured to determine a distance from a distal tip of the probe to the marker [0042].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Mullen to modify Carr Jr. to provide a more accurate and efficient marker detection system or more improved metal detection signals that meets the requirements of being small size, tissue stability, patient comfort, and biocompatibility [0040, Mullen].    
The previous references do not teach of ultrawide band radar.  In a similar field of endeavor Lagae et al. teach of a detection system and method that transmits ultrawide band radar signals for identifying echo pulses [0017, 0043, 0044, 0053, 0054].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Lagae et al. to modify the previous references to more effectively identify and distinguish tissue structures [0041, Lagae].  
Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr Jr. in view of Mao et al. in view of Mullen in view of Lagae et al. and further in view of Sparks et al.  The previous references do not teach of imposing a phase shift.  In a related field of endeavor Sparks et al. .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793